DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office action is responsive to amendment filed 06/09/2021.
Reasons for Allowance
3.	Claims 1-12 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a display device, which controls a current amount flowing in the light emitting element. Independent claim 1 identifies the distinct limitations “a first switching circuit electrically connected between the anode electrode and the third voltage line; and a second switching circuit electrically connected to the pixel capacitor, wherein the control circuit is configured to supply drive current from the second voltage line to the anode electrode according to a voltage stored in the pixel capacitor, wherein the first switching circuit is configured to be turned on/off in response to a first control signal supplied through a first control signal line, wherein the second switching circuit is configured to be turned on/off in response to a second control signal supplied through a second control signal line”.
	The closest prior arts Miyazawa (US 7,417,607), Sung (US 2004/00246209) and Imamura (US 2004/0257353) all discussed in the Office action dated 08/19/2020, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693